Woods, J.,
delivered the opinion of the court.
The only reversible error in the record is to be found in the verdict and judgment against Mrs. E. L. Lea. It was perfectly known to Harris, Andrews & Co. that N. W. Lea, the husband, was controlling, managing and carrying on his wife’s plantation for and on his own account. The evidence of Har*320ris abundantly evidences this knowledge, and this knowledge exonerates the wife from liability. It was not necessary that a contract in writing between the husband and wife, declaring the character of the husband’s control and management of the wife’s plantation, should have been put to record. If those with whom the husband dealt had actual notice of the real relation of the parties, that was svifficient. The opinion of this court in Porter v. Staten, 64 Miss., 421, clearly states the proper construction of our .statute in this behalf.
The judgment against N. W. Leáis affirmed, and that agamst E. L. Lea is reversed and the cause remanded for any further proceedings desired.